FILED
                                                               Nov 18 2016, 10:03 am

                                                                    CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Michael G. Moore                                          Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Ian McLean
                                                          Deputy Attorney General



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles Dunson,                                           November 18, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A04-1603-CR-469
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Shatrese Flowers,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Peggy Hart,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G20-1412-F5-53840



Barnes, Judge.




Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016             Page 1 of 13
                                              Case Summary
[1]   Charles Dunson challenges his conviction for Level 5 felony carrying a

      handgun without a license. We affirm.


                                                      Issue
[2]   Dunson raises one issue, which we restate as whether the trial court properly

      admitted into evidence a handgun seized during an investigatory stop.


                                                      Facts
[3]   On November 20, 2014, officers from the Indianapolis Metropolitan Police

      Department were dispatched to the 2400 block of Kenwood Avenue after a

      number of 911 calls reported men with guns in the area. There was angry

      shouting audible in some of the calls, and one of the dispatches to police noted

      those sounds. The dispatchers also relayed reports from callers that there were

      thirty people gathering and that one caller reported someone was attempting to

      kick in his door.


[4]   Officer Matthew Addington and Deputy William Bennett responded to the

      dispatches and participated in a traffic stop involving someone thought to be

      involved in the incident. Meanwhile, Officers Tiffany Wren and Cathy Faulk

      also responded to the disturbance and spoke with Tamika Coleman, who was

      the victim of the altercation. Coleman was bleeding around her lips and nose,

      her nose appeared to be broken, and sections of her hair were torn out.

      Coleman’s shirt was also torn, and there were footprints on her shirt. Coleman

      was “very upset, she was crying, she was agitated . . . .” Tr. p. 152. While
      Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 2 of 13
      Officers Wren and Faulk talked to Coleman, a man drove past on a scooter or

      motorcycle, and Coleman indicated to the other nearby officers that he was

      “involved.”1 Id.


[5]   Officer Faulk issued a police radio broadcast indicating she had a “conscious

      and alert” female who was “bleeding from the face” and then stated “there’s a

      “black male on a silver scooter, he’s coming toward you; he may be involved”

      and described it as a “big scooter, looks like a motorcycle.” Ex. 3, track 14.

      Officer Addington responded, “I see it. It’s coming down Kenwood towards

      Twenty-Second,” and then stated, “I have him detained.” Id.


[6]   After Dunson stopped his motorcycle, Officer Addington approached him and

      “noticed a bulge[] in [Dunson’s] groin area . . . there was a flat top to it with a

      shirt over top that. Ah, there’s a larger bulge beneath that about the waist line a

      belt line of the pants of the driver.” Tr. p. 67. Officer Addington believed the

      bulge was a weapon, and he patted Dunson down. Officer Addington

      discovered a 9mm Ruger in Dunson’s waist band and seized it.


[7]   The State charged Dunson with Class A misdemeanor carrying a handgun

      without a license and enhanced the charge to a Level 5 felony because Dunson

      had a prior conviction for the same offense. Dunson filed two motions to

      suppress, both of which the trial court denied following evidentiary hearings.




      1
          Coleman testified during Dunson’s trial that she did not state Dunson was involved in the incident.


      Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016                        Page 3 of 13
[8]    Dunson was tried in a bifurcated bench trial. During the trial, Dunson

       challenged the admissibility of the handgun. The trial court overruled

       Dunson’s objection, admitted the handgun into evidence, and found Dunson

       guilty of carrying a handgun without a license. Dunson stipulated to the Level

       5 felony enhancement. The trial court sentenced Dunson to 2210 days in the

       Department of Correction. Dunson now appeals his conviction.


                                                    Analysis
[9]    Because Dunson appeals following trial and did not seek interlocutory review of

       the denials of his motions to suppress, the issue in this matter is “appropriately

       framed as whether the trial court abused its discretion by admitting the evidence

       at trial.” Rhodes v. State, 50 N.E.3d 378, 381 (Ind. Ct. App. 2016) (citation

       omitted), trans. denied. “We do not reweigh the evidence, and we consider

       conflicting evidence most favorable to the trial court’s ruling.” Id. We also

       consider the uncontested evidence favorable to the defendant. Id.


[10]   The Fourth Amendment to the United States Constitution generally prohibits a

       warrantless search or seizure absent a valid exception to the warrant

       requirement. Peak v. State, 26 N.E.3d 1010, 1014 (Ind. Ct. App. 2015). A

       traffic stop is a seizure. Id. However, an officer may “stop and briefly detain a

       person for investigative purposes if the officer has a reasonable suspicion

       supported by articulable facts that criminal activity may be afoot.” Robinson v.

       State, 5 N.E.3d 362, 367 (Ind. 2014) (quotations omitted) (citing United States v.

       Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585 (2014)). “The existence of


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 4 of 13
       reasonable suspicion is determined by looking at the totality of the

       circumstances to see whether the detaining officer has a particularized and

       objective basis for suspecting wrongdoing.” Peak, 26 N.E.3d at 1015. “The

       reasonable suspicion requirement is met where the facts known to the officer,

       together with the reasonable inferences arising from such facts, would cause an

       ordinarily prudent person to believe criminal activity has occurred or is about to

       occur.” L.W. v. State, 926 N.E.2d 52, 55 (Ind. Ct. App. 2010).


                  [Stops initiated pursuant to Terry v. Ohio, 392 U.S. 1, 88 S. Ct.
                  1868 (1968)] are limited in scope and purpose. Their purpose is
                  not to discover evidence of a crime, but to allow the officer to
                  pursue his investigation without fear of violence . . . . Since
                  reasonable suspicion is all that is necessary to support a Terry
                  stop and it is a less demanding standard than probable cause . . .
                  [t]he Fourth Amendment requires [only] some minimal level of
                  objective justification for making the stop.


[11]   Kellems v. State, 842 N.E.2d 352, 355 (Ind. 2006) (second and third alterations in

       original) (citations omitted) (quotations omitted), reh’g granted on other grounds.


[12]   Dunson contends the Terry stop in this case violated his rights under the Fourth

       Amendment2 because “[t]he stopping officers lacked reasonable suspicion to

       believe [he] was engaged in criminal activity prior to stopping him and any

       knowledge known to the investigating officer cannot be imputed on the

       stopping officer.” Appellant’s Br. p. 8. Dunson acknowledges that




       2
           Dunson does not challenge the propriety of the stop pursuant to the Indiana Constitution.


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016                     Page 5 of 13
       “information obtained by one investigating officer may be relied upon by other

       law enforcement officials called upon to assist in the investigation of a suspect”

       under the theory of “collective knowledge.” Id. However, he contends that

       Officer Faulk’s radio broadcast that Dunson “‘may be involved’ is not specific

       and articulable enough to support the finding that the stopping offers had a

       reasonable suspicion that Dunson was involved in criminal activity.” Id. at 10.


[13]   Our supreme court has stated: “Information obtained by one officer may be

       relied upon by other law enforcement officials who are called upon to assist in

       the investigation and arrest of a suspect, as long as the officer who obtained the

       information possessed probable cause3 to make the arrest.” Heffner v. State, 530

       N.E.2d 297, 300 (Ind. 1988) (citing United States v. Hensley, 469 U.S. 221, 105 S.

       Ct. 675 (1985)).

                In an era when criminal suspects are increasingly mobile and
                increasingly likely to flee across jurisdictional boundaries, this
                rule is a matter of common sense: it minimizes the volume of
                information concerning suspects that must be transmitted to
                other jurisdictions and enables police in one jurisdiction to act
                promptly in reliance on information from another jurisdiction.


       Hensley, 469 U.S. at 230, 105 S. Ct. at 681.




       3
         We note that several of the cases on which we rely discuss collective knowledge of law enforcement officials
       as it relates to possessing probable cause and making arrests as opposed to reasonable suspicion and
       investigatory stops. Because the former is a higher standard, we see no reason these cases should not apply
       equally to arrest scenarios and scenarios, like the one at issue here, involving investigatory stops. See Clark v.
       State, 994 N.E.2d 252, 261 (Ind. 2013) (noting reasonable suspicion is a lower standard than that required for
       an arrest).

       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016                          Page 6 of 13
[14]   More recently, our supreme court again stated:


               Probable cause can rest on collective information known to the
               law enforcement organization as a whole, and not solely on the
               personal knowledge of the arresting officer. The police force is
               considered a unit. Where there is a police-channel
               communication to the arresting officer, he acts in good faith
               thereon, and such knowledge and information exist within the
               department, the arrest is based on probable cause.


       Griffith v. State, 788 N.E.2d 835, 840 (Ind. 2003) (citing Whiteley v. Warden, 401

       U.S. 560, 91 S. Ct. 1031 (1971), and Francis v. State, 161 Ind. App. 371, 316

       N.E.2d 416 (1974)); see also Kindred v. State, 524 N.E.2d 279, 292 (Ind. 1988)

       (“Probable cause should be determined on the basis of the collective

       information known to the law enforcement organization as a whole and not

       solely to the personal knowledge of the arresting officer,” and discussing

       “police-channel communication.”) (citing Benton v. State, 273 Ind. 34, 401

       N.E.2d 697 (Ind. 1980); Moody v. State, 448 N.E.2d 660 (Ind. 1983); and

       Hensley). There was such a “police-channel communication” from Officer

       Faulk to Officer Addington in this case and, pursuant to Heffner, Hensley, and

       Griffith, we conclude the investigative stop could properly be “based upon the

       collective information known to the law enforcement organization as a whole.”

       L.W., 926 N.E.2d at 58.


[15]   Dunson directs us to Jamerson v. State, 870 N.E.2d 1051 (Ind. Ct. App. 2007),

       and Murray v. State, 837 N.E.2d 223 (Ind. Ct. App. 2005), trans. denied. In

       Jamerson, three police officers received a request over dispatch from an


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 7 of 13
       unidentified detective to locate Jamerson, who was reportedly sitting in a

       vehicle behind a specific residence. The detective indicated he was seeking

       Jamerson in connection with a carjacking incident. Individuals in the residence

       behind which Jamerson was sitting had notified the police that Jamerson was

       there. Based on the detective’s information, the three police officers

       approached Jamerson and detained him “for investigative purposes until the

       officers heard back from the county detective who had made the initial report.”

       Id. at 1053. One of the officers then observed a handgun underneath

       Jamerson’s car seat and seized it. Jamerson was charged with and convicted of

       carrying a handgun without a license. On appeal, Jamerson challenged the

       propriety of the investigatory stop.


[16]   This court rejected the State’s argument that the officers who detained

       Jamerson were acting “upon the police department’s collective knowledge that

       Jamerson was wanted in connection with [a carjacking].” Id. at 1056. Instead,

       this court noted that the responding officers “did not know who the detective

       was who had related [the] information over dispatch, that the detective never

       responded or came to the scene, that [they were] not in touch with the

       detective, and that [they] had no firsthand knowledge of any conversations this

       detective had had.” Id. at 1057. The court stated:


               While the report over dispatch did make an assertion of illegality,
               such assertion was not supported by any specific and articulable
               facts. Indeed the message over dispatch asserted only that
               Jamerson was wanted in connection with an alleged crime of
               carjacking . . . . Yet no facts accompanied such assertion, and


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 8 of 13
               the detective making the assertions never followed up with his
               claims and has yet to be identified.


       Id. Finally, this court noted that the officers who detained Jamerson “pointed

       to no statements or behaviors tending to corroborate Jamerson’s link to the

       alleged carjacking.” Id. at 1058. This court concluded: “the State has failed to

       demonstrate that Jamerson’s reported link to the alleged illegal activity was

       anything more than an unparticularized hunch on the part of the unnamed

       reporting officer” and that the officers did not make an adequate showing of

       reasonable suspicion to justify detaining Jamerson. Id.


[17]   Jamerson is readily distinguishable from Dunson’s case. In Jamerson, the

       detective who broadcast a message regarding Jamerson’s alleged involvement in

       a crime was unidentified. The record in that case contained no information

       regarding the facts that led the unidentified detective to suspect Jamerson was

       involved in the carjacking. None of the officers who detained Jamerson had

       any knowledge of information that could have linked Jamerson to the

       carjacking.


[18]   In contrast, Officer Faulk was known to Officer Addington and was working in

       conjunction with Officer Addington and other officers to investigate the reports

       regarding a disturbance. Even though Officer Faulk did not explain the basis

       for her reasonable suspicion in her radio broadcast, she has done so

       subsequently, and that information is part of the record and available for

       review.


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 9 of 13
[19]   In Murray, a law enforcement officer responded to a dispatch regarding a

       disturbance at a pool hall. When the officer arrived, witnesses reported Murray

       had gotten into a fight and described his appearance and the car in which he

       left. The officer then radioed dispatch and related that information. The officer

       additionally radioed a second law enforcement officer and gave him a

       description of Murray and Murray’s vehicle and told the second officer that “he

       just needed to speak with Murray.” Murray, 837 N.E.2d at 224. The second

       officer soon observed Murray’s vehicle, initiated a traffic stop, and noticed

       Murray appeared to be intoxicated. The officer arrested Murray, and the State

       charged him with operating a vehicle while intoxicated. Murray filed a motion

       to suppress the evidence obtained as a result of the traffic stop, which the trial

       court granted. On appeal, this court affirmed the trial court’s suppression order.

       This court concluded:


               The record reveals that [the second officer] received no
               information from [the first officer] that Murray had been or was
               involved in criminal activity before [the second officer] made his
               investigatory stop. [The first officer] merely radioed other units
               that he “needed to speak with the subject.” In order to rely on
               collective knowledge, the knowledge sufficient for reasonable
               suspicion must be conveyed to the investigating officer before the
               stop is made. The collective knowledge cannot be relied upon
               after the fact. To hold otherwise would allow police officers to
               conduct investigatory stops before having any reasonable
               suspicion of criminal activity.


       Id. at 226.




       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 10 of 13
[20]   While there may be some factual similarities between Murray and this case, we

       believe that the collective knowledge of the police, the description of Dunson

       and the motorcycle he was riding, and the totality of the circumstances

       sufficiently differentiate the case. We further believe that the United States

       Supreme Court’s holding in Hensley and a number of our supreme court’s

       decisions lead us to this conclusion.


[21]   We believe that a rationale similar to the one Justice O’Connor articulated in

       Hensley can be applied to this case. See Hensley, 469 U.S. at 231, 105 S. Ct. at

       681. Here, law enforcement officers were cooperating in investigating reports

       of a disturbance. Officers Faulk and Wren spoke to the victim while Officer

       Addington and Deputy Bennett detained a suspect. When Officers Faulk and

       Wren acquired information that Dunson may have been involved, they were

       outside their vehicles, and Dunson was travelling on a motorcycle.            Officer

       Addington was nearby and available to assist his fellow officers. Requiring a

       law enforcement officer in Officer Faulk’s position to relay the exact details of

       her reasonable suspicion would be cumbersome and impractical, if not

       dangerous, in situations such as this one where the officers are simultaneously

       investigating the possible commission of a crime, keeping the area safe, and

       attempting to apprehend possible suspects. Requiring the level of detail

       Dunson suggests is necessary could hamstring an officer’s ability to effectively

       carry out his or her duties. Allowing officers to rely on the collective

       knowledge of the law enforcement organization is practical and leads to more

       efficient police work.


       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016    Page 11 of 13
[22]   Based on our review of the totality of the circumstances, we conclude that

       Officer Addington’s investigatory stop was supported by reasonable suspicion.

       After multiple people made 911 calls reporting a disturbance, which reportedly

       involved a number of men, some of whom had guns, several law enforcement

       officers responded to the calls. Officers Faulk and Wren spoke to Coleman,

       who was injured in and upset by the incident, while Officer Addington and

       Deputy Bennett detained another individual who may have been involved.

       While Officers Faulk and Wren were speaking to Coleman, Dunson rode past

       on his motorcycle, and the victim identified Dunson as someone who was

       involved in the incident. Officer Faulk, who was engaged in her investigation,

       communicated to her fellow law enforcement officers that Dunson may have

       been involved and called on them for assistance. Collectively, the officers had

       specific and articulable information from a known person—Coleman—

       regarding Dunson’s involvement in the incident. That information was

       sufficient to lead an ordinarily prudent person to believe Dunson was involved

       in the criminal activity the officers were investigating. See L.W., 926 N.E.2d at

       55. Officer Addington thus had reasonable suspicion to detain Dunson in order

       to further investigate, and we conclude the trial court did not abuse its

       discretion by admitting the evidence seized as a result of the investigatory stop. 4




       4
        Officer Addington testified he observed Dunson driving at an unsafe speed, and Dunson contends Officer
       Addington’s opinion that Dunson was speeding did not amount to reasonable suspicion that Dunson
       committed a traffic violation and did not justify the investigatory stop. Because we conclude the officers’
       collective knowledge amounted to reasonable suspicion, we need not determine whether Officer Addington
       had reasonable suspicion to believe Dunson was speeding.

       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016                    Page 12 of 13
                                                  Conclusion
[23]   The collective information known to the law enforcement organization was

       sufficient to provide reasonable suspicion that Dunson had been involved in

       criminal activity. The trial court did not abuse its discretion by admitting the

       evidence gathered as a result of the investigatory stop. We affirm.


[24]   Affirmed.


       Riley, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 49A04-1603-CR-469 | November 18, 2016   Page 13 of 13